DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-19 and 35 are pending and Claims 1-9, 13, and 16-19 have been examined in this application. This communication is the first action on the merits. As of the date of this application, the Information Disclosure Statements (IDS) filed on 05/12/2020, 11/19/2020, 05/19/2021, and 09/28/2021 have been taken into account.

Election/Restrictions
Applicant's election with traverse of Species 1 in the reply filed on 09/23/2022 is acknowledged. The traversal is on the grounds that “With respect to Lang et al., it appears that the Examiner equates first connector member of the present application to anchor attachment portion 158 of D-ring 150 of Lang et al. A D-ring is not configured or designed to receive a strap of a safety harness. Instead, a D-ring is configured to receive a connector, such as, e.g., a carabiner or snap hook. This functional difference between a connector (such as, e.g., the connector of the present application) and a D-ring (such as, e.g., D-ring 150 of Lang et al.), and what can be connected to it, is defined by industry standards and well known by a person of ordinary skill in the art. A connector and a D-ring cannot simply take each other’s place. This is supported in Lang et al., e.g., in Fig. 8A and in paragraph [0074], which highlight that the D-ring is not configured to receive webbing of the safety harness.
In addition, if the search and examination of all the claims in an application can be made without serious burden, the Examiner must examine them on the merits. MPEP §803.”.  This is not found persuasive because applicant is arguing that because the first connector member of Lang is not disclosed as receiving a strap, it does not function in the same way that is claimed and that a D-ring is not used to receive straps in the art. Firstly, the claims recite “a space configured to receive at least one strap of the safety harness” and Lang discloses a lateral member 159 and annotated side members S1 and S2 encircling a space 154 that is shown to receive straps of a harness in Figs. 2D and 8A. Therefore, it is clear that Lang discloses this technical feature. Secondly, the argument that a D-ring cannot be used in place of a connector to receive a strap is not persuasive because “connector” is a broad term that encapsulates a D-ring and therefore does not structurally differentiate itself from a D-ring in any way and regardless there is no structure in a D-ring preventing it from receiving a strap which is then proven in any cursory search of the art which shows D-rings which receive straps (something also shown in Lang, as discussed above). In regards to applicant’s argument that there is no serious burden, the separate indicated species contain features that would have to be considered if no election is made through the use of different search terms and a reference that discloses one species would not read on another, resulting in a serious search burden.
The requirement is still deemed proper and is therefore made FINAL.

Claims 10-12, 14-15, and 35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/23/2022.
Claim 11 has been withdrawn as it contains language directed towards a connector member being uniform along its length, which is a feature of non-elected species 2-3.




Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 recites “the first connector device”. This should read “the first connector member” (emphasis added).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 19 each recite “the first aperture defining a plane that is substantially perpendicular to a plane defined by a top surface of the lateral member”. As an aperture is empty space, it is unclear how it can define a plane.
Claim 3 recites the limitation "the hollow region" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 recites “the first connector member is integrally formed with the lateral member, first side member, and second side member”, i.e. the first connector member is integrally formed with the ring and therefore it is clear in claim 1 that the ring comprises the first connector member.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 13, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perner et al. (US 2016/0361577).
Regarding Claim 1, Perner discloses a connector for coupling fall arresting devices to a safety harness, the connector comprising: a ring (Perner: Fig. 2; 120) that encircles a space configured to receive at least one strap of the safety harness, the ring comprising: a lateral member (Perner: Fig. 2; 124); a first side member (Perner: Annotated Fig. 2; S1) coupled to a first end of the lateral member; and a second side member (Perner: Annotated Fig. 2; S2) coupled to a second end of the lateral member that is opposite the first end; a first connector member (Perner: Fig. 2; 120b, 122) configured to receive a first fall arresting device, wherein the first connector member is integrally formed with the lateral member, first side member, and second side member; and a second connector member (Perner: Fig. 2; 140, 150) configured to receive a second fall arresting device.  
Regarding Claim 2, Perner discloses the connector of claim 1, wherein the first connector member (Perner: Fig. 2; 120b, 122) comprises: a first side surface (Perner: Annotated Fig. 2; s1) including a first aperture, the first aperture defining a plane that is substantially perpendicular to a plane defined by a top surface (Perner: Annotated Fig. 2; T) of the lateral member (Perner: Fig. 2; 124); a second side surface (Perner: Annotated Fig. 2; s2) including a second aperture; an outer surface; a hollow region (Perner: Fig. 2; 121b) extending from the first aperture to the second aperture and exposing an inner surface of the first connector member, wherein the hollow region is configured to receive a fastener to couple the first fall arresting device to the connector.  
Regarding Claim 3, Perner discloses the connector of claim 1, wherein the hollow region (Perner: Fig. 2; 121b) defines a first axis that is substantially parallel to a second axis defined by the lateral member (Perner: Fig. 2; 124).  
Regarding Claim 4, Perner discloses the connector of claim 1, wherein a first junction (Perner: Annotated Fig. 2; J1;  connection opposite to J2) between the lateral member (Perner: Fig. 2; 124) and the first side member (Perner: Annotated Fig. 2; S1) is curved and a second junction (Perner: Annotated Fig. 2; J2) between the lateral member and the second side member (Perner: Annotated Fig. 2; S2) is curved.  
Regarding Claim 5, Perner discloses the connector of claim 1, wherein the second connector member (Perner: Fig. 2; 140, 150) is pivotably coupled to the first connector device.  
Regarding Claim 6, Perner discloses the connector of claim 1, wherein the second connector member (Perner: Fig. 2; 140, 150) is configured to pivot about an axis that is substantially perpendicular to an axis defined by the hollow region (Perner: [0065]).  
Regarding Claim 7, Perner discloses the connector of claim 1, the first connector member (Perner: Fig. 2; 120b, 122) comprising one or more grooves (Perner: Fig. 2; 123) along a length of the first connector member, and wherein a first radius of the first connector member at a location of the one or more grooves is less than a second radius of the first connector member at an end of the first connector member.  [Note: The radius at the flange portion 122 is smaller than the radius at the flange portion 120b]
Regarding Claim 8, Perner discloses the connector of claim 1, wherein the first connector member (Perner: Fig. 2; 120b, 122) includes a first flange(Perner: Fig. 2; 122) at a first end of the first connector member and a second flange (Perner: Fig. 2; 120b) at a second end of the first connector member that is opposite the first end.  
Regarding Claim 9, Perner discloses the connector of claim 1, wherein the ring (Perner: Fig. 2; 120) comprises the first connector member (Perner: Fig. 2; 120b, 122).
Regarding Claim 13, Perner discloses the connector of claim 1, wherein the first side member (Perner: Annotated Fig. 2; S1) is substantially parallel to the second side member (Perner: Annotated Fig. 2; S2).

Regarding Claim 16, Perner discloses a system comprising: a safety harness comprising at least one strap; a connector configured to couple one or more fall arresting devices to the safety harness, the connector comprising: a ring (Perner: Fig. 2; 120) that encircles a space configured to receive the at least one strap (Perner: Fig. 5B; 195a, 195b) of the safety harness, the ring comprising: a lateral member (Perner: Fig. 2; 124); a first side member (Perner: Annotated Fig. 2; S1) coupled to a first end of the lateral member; and a second side member (Perner: Annotated Fig. 2; S2) coupled to a second end of the lateral member that is opposite the first end; a first connector member (Perner: Fig. 2; 120b, 122) configured to receive a first fall arresting device, wherein the first connector member is integrally formed with the lateral member, first side member, and second side member; and a second connector member (Perner: Fig. 2; 140, 150) configured to receive a second fall arresting device.  
Regarding Claim 17, Perner discloses the system of claim 16, further comprising the first fall arresting device (Perner: Fig. 8B; 214), wherein the first fall arresting device is configured to couple to the first connector member (Perner: Fig. 2; 120b, 122) via a hollow region (Perner: Fig. 2; 121b) in the first connector member.  [Note: Fall arresting device 214 is connected to the first connector member hollow region via elements 130 and 180.]
Regarding Claim 18, Perner discloses the system of claim 16, further comprising the second fall arresting device (Perner: Fig. 7A-7B; 201), wherein the second fall arresting device is configured to couple to the second connector member (Perner: Fig. 2; 140, 150) via an opening of the second connector member (Perner: Fig. 7A-7B).  
Claim 19 is rejected, as set forth in the rejection of claim 2. 


    PNG
    media_image1.png
    686
    902
    media_image1.png
    Greyscale

I: Perner; Annotated Fig. 2 (Detail)

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367. The examiner can normally be reached M, W, Th: 10AM-6PM; Tu, Fr: 11AM-7PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAYLOR MORRIS/Examiner, Art Unit 3631